 1
                                                                      FILED
2                                                                     NOV O5 2019

3
4
5
6
7
 8
                            UNITED STATES DISTRICT COURT
9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
      LETICIA NAVARRO,                            Case No.: 3:18-cv-2908-BEN-NLS
11
12                       Plaintiff,               ORDER GRANTING
                                                  DEFENDANT'S MOTION TO
13                 v.                             DISMISS PLAINTIFF'S
14                                                AMENDED COMPLAINT
      KEVIN MCALEENAN, ACTING
                                                  [Doc. 31]
15    SECRETARY, UNITED STATES
      DEPARTMENT OF HOMELAND
16    SECURITY,
17
                         Defendant.
18
19
           Defendant Kevin McAleenan, Acting Secretary of the United States Department of
20
     Homeland Security, moves to dismiss Plaintiff Leticia Navarro's Amended Complaint
21
     under Federal Rules of Civil Procedure 12(b)(l) and 12(b)(6) for her failure to name him
22
     as the proper defendant within the applicable statute of limitations period.      For the
23
     following reasons, the motion to dismiss is GRANTED.
24
25
26
27
28


                                                                          3: l 8-cv-2908-BEN-NLS
 1                                     I.    BACKGROUND 1
2          Plaintiff Leticia Navarro is a Hispanic woman who works as a Group Supervisor
3 (GS-14) for Immigration and Customs Enforcement ("ICE"). On May 15, 2012, ICE
4 announced a "Merit Promotion Opportunity" for a GS-15 position. Plaintiff applied for
5 the position and was one of seven individuals interviewed. One of Plaintiffs supervisors
6 was the "Selecting Official" for the position and appointed a three-person panel to rank
 7 and assess the applicants. The panelists ranked Plaintiff fifth, lower than the Hispanic male
 8 applicant. After the official for the open position retired, Plaintiff was removed from her
 9 position as acting supervisor of her department.
10         Plaintiff claims she was not selected for the promotion because of her national origin
11   and sex. She further alleges that two members of the selection panel discriminated against
12 her because they were aware of her past EEO complaints against the Agency. Following
13   an Administrative Judge's denial of Plaintiffs claims, Plaintiff appealed to the Equal
14 Employment Opportunity Commission ("EEOC").              On October 18, 2018, the EEOC
15   affirmed the Administrative Judge's decision, finding that Plaintiff did not establish her
16   qualifications were "plainly superior to those of the selectee" and that there was no
17   evidence showing "prior EEO activity or lack thereof of the candidates played any role in
18   the final determination." Ex. A to Complaint at 5-6.
19         On December 29, 2018, Plaintiff filed the present lawsuit against ICE and her two
20   supervisors. Doc. 1. On May 13, 2019, the Court dismissed Plaintiffs Complaint because
21   she failed to state a claim, did not name the proper defendant, and did not properly serve
22   her Complaint. Doc. 23. The Court's dismissal order cautioned that should Plaintiff"re-
23   file her lawsuit, [she] would do well to heed our Ninth Circuit jurisprudence on the
24
25
26         1
           On a motion to dismiss, the Court accepts as true the factual allegations set forth in
27 the Complaint and reasonably construes the pleadings in the light most favorable to the
   nonmoving party. Manzarekv. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th
28 Cir. 2008).

                                                  2

                                                                             3: l 8-cv-2908-BEN-NLS
 1 parameters within which an individual may sue the federal government under Title VII."
2    Id. at 6. In addition, the Court expressly declined to decide whether Plaintiffs lawsuit was
3    barred by the applicable statute of limitations, finding the issue premature because it had
4    not been fully briefed by the parties. Id. at 2, n.3.
 5         On May 20, 2019, Plaintiff filed a First Amended Complaint against "James M.
6    Murray, Secretary, United States Department of Homeland Security."2 Doc. 24. On May
 7   21, 2019, Plaintiff filed a Seconcl Amended Complaint against "Kevin M. McAleenan,
8    Acting Secretary of the Department of Homeland Security," instead. Doc .. 26. The next
 9   day, Plaintiff withdrew both her First and Second Amended Complaints and replaced them
10   with an "Amended Complaint," Doc. 29. Docs. 27-28. In her Amended Complaint,
11   Plaintiff brings claims for discrimination and retaliation under Title VII against Kevin M.
12   McAle.enan.
13                                       II.    DISCUSSION
14          Kevin McAleenan, Acting Secretary of the Department of Homeland Security ("the
15   Secretary"), moves to dismiss Plaintiffs Amended Complaint, arguing that Plaintiffs
16   failure to timely name him as the proper defendant bars her action as a matter of law. The
17   Court agrees: the Amended Complaint is untimely and cannot be saved under Rule 15(c)'s
18   relation back doctrine or by equitable tolling.
19          A. Timeliness
20          Under 42 U.S.C. § 2000e-5(f)(l ), a claimant challenging an EEOC dismissal has 90
21   days to bring her civil action in district court. 3 "The requirement for filing a Title VII civil
22
23
            2
              The Court notes that Mr. Murray is the Director of the United States Secret Service,
24   not the Secretary of the DHS. See www.secretservice.gov/about/leadership.
            3
25            The EEOC is also required to notify the claimant of the dismissal and that the
     claimant has 90 days from receipt of its letter to file a civil action. See 42 U.S.C. § 2000e-
26   5(f)(l) (1988). The parties do not dispute the EEOC's compliance with that requirement.
27   Indeed, Plaintiffs right-to-sue letter attached to her Complaint, Exhibit A, reflects that the
     EEOC informed Plaintiff of that information. See Ex. A at p. 7 ("You have the right to file
28   a civil action in an appropriate United States District Court within ninety (90) calendar
                                                     3
                                                                                 3: 18-cv-2908-BEN-NLS
 1 action within 90 days from the date the EEOC dismisses a claim constitutes a statute of
2    limitations." Scholar v. Pacific Bell, 963 F.2d 264, 266-67 (9th Cir. 1992). Accordingly,
3    "[i]f[a] claimant fails to file within [the] 90-day period, the action is barred." Id.
4          Here, the parties agree that Plaintiff had until January 16, 2019-90 days from the
5    October 18, 2018 EEOC letter-to file a complaint naming the Secretary as the proper
6    defendant. 4 See Doc. 31-1 at 5:1; Doc. 33 at 6:18. Although Plaintiffs initial Complaint
7    was filed within the 90-day statute of limitations on December 29, 2018, it was dismissed
 8   in part because it failed to name the proper defendant; rather, it improperly named the
9    agency, itself, and two supervisory employees. See Doc. 23. Plaintiff then filed a First
10   Amended Complaint on May 20, 2019, again naming the wrong defendant-this time, the
11   Director of the United States Secret Service. Finally, on May 21, 2019, Plaintiff filed a
12   Second Amended Complaint properly naming as defendant the Acting Secretary of the
13   Department of Homeland Security.
14         Unfortunately for Plaintiff, her May 21, 2019 Amended Complaint falls well outside
15   of the 90-day statute of limitations, and thus, it is barred. See Mahoney v. US. Postal
16   Service, 884 F.2d 1194, 1196 (9th Cir. 1989) ("Failure to name the proper defendant within
17   the limitations period deprives the district court of jurisdiction over the matter."). In
18
19
20   days from the date that you receive this decision .... [Y]ou must name as the defendant in
21   the complaint the person who is the official Agency head or department head, identifying
     that person by his or her full name and official title. Failure to do so may result in the
22   dismissal of your case in court.") (emphasis in original).
            4
23            The Court addressed the proper defendant requirement in its prior order of
     dismissal, explaining:
24
25                In a Title VII action, the proper defendant is the head of the department,
                  agency, or unit, as appropriate." Sammartino v. United States, 25 5 F .3d
26                704, 707, n. 1 (9th Cir. 2001). Put another way, the "agency itself is
27                not a proper defendant." Parker v. Shinseki, 2013 WL 12202711, at *6
                  (C.D. Cal. Sep. 17, 2013) ...
28          Doc. 23 at 5.
                                                    4
                                                                                3: l 8-cv-2908-BEN-NLS
 1 Mahoney, the Ninth Circuit affirmed the district court's dismissal under a similar set of
2    facts. There, the pro se plaintiff timely filed a Title VII lawsuit against the United States
3 Postal Service but failed to name the correct defendant, the Postmaster General. ·Mahoney
4    later amended her complaint to name the Postmaster General, but she did so after the statute
 5 of limitations period had expired. The Ninth Circuit affirmed the district court's dismissal
6    of Mahoney's complaint for lack of jurisdiction, holding that, although the original
 7   complaint was timely filed, Mahoney's claims were barred because she did not attempt to
 8 add the Postmaster General until "well after the limitations period had run." Id. at 1197.
 9           As in Mahoney, Plaintiff did not name the proper defendant until well after the 90-
10   day limitations period had run. See id. Thus, the Court must dismiss her Amended
11   Complaint, unless she can establish either: (1) that her Amended Complaint relates back to
12   her original December 29, 2018 Complaint under Federal Rule of Civil Procedure 15(c),
13   or (2) the 90-day statute of limitations should be equitably tolled. As discussed below,
14   Plaintiff establishes neither.
15         B. Relation Back
16         Rule 15(c)(l)(C) permits an amendment to a pleading to "relate back" to the original
17   pleading's filing date when:
18         the amendment changes the party or the naming of the party against whom a
           claim is asserted, if Rule 15(c)(l)(B) is satisfied and if, within the period
19
           provided by Rule 4(m) for serving the summons and complaint, the party to
20         be brought in by amendment:
           (i)   received such notice of the action that it will not be prejudiced in
21
                 defending on the merits; and
22         (ii) knew or should have known that the action would have been brought
                 against it, but for a mistake concerning the proper party's identity.
23
24   Fed. R. Civ. P. 15(c)(l)(C). Importantly, where "a United States officer or agency is added
25   as a defendant by amendment," Rule 15(c)(l)(C)(i) and (ii)'s notice requirements "are
26   satisfied if, during the stated period, process was delivered or mailed to the United States
27   attorney or the United States attorney's designee, to the Attorney, General of the United
28   States, or to the officer or agency." Fed. R. Civ. P. 15(c)(l)(C)(2). "In other words, the

                                                   5
                                                                              3: 18-cv-2908-BEN-NLS
 1 agency is considered to have received notice for purposes of relation back even if it was
2    not served, so long as at least one of either the U.S. Attorney or Attorney General received
3    delivery or mailing of process within 90 days of the original complaint being filed."
4    Silbaugh v. Chao, 2018 WL 3769798, at *2 (W.D. Wash. Aug. 9, 2018).
 5          Here, Plaintiff did not serve either the United States Attorney or the Attorney
6    General prior to the statute of limitation's January 16, 2019 deadline. Likewise, Plaintiff
7    did not serve the Secretary within the limitations period, despite delivering a copy of her
 8   original complaint to a local ICE supervisor on January 9, 2019. See, e.g., Schoo v. United
9    States Postal Service, 865 F.2d 1259, 1988 WL 142904, at *2 (4th Cir. 1988) ("a
10   supervisory employee of a local post office is not such an official" within the meaning of
11   Rule 15(c)(2)); see also Dacus v. United States Postal Service, 1987 WL 14368, at *2 (S.D.
12   Tex. June 15, 1987) ("Service on a local post office official is not equivalent to service on
13   the Postmaster General."). Because Plaintiff failed to serve notice on the Secretary within
14   the 90-day statute of limitations, her Amended Complaint does not relate back under Rule
15   15(c). 5
16          C. Equitable Tolling
17          The doctrine of equitable tolling also cannot save Plaintiffs Amended Complaint.
18   Because the 90-day filing period is a statute of limitations, it is subject to the doctrine of
19   equitable tolling. Scholar v. Pacific Bell, 96JF.2d 264, 266-67 (9th Cir. 1992). "Equitable
20
21
22          5
              The Court notes Plaintiff's concession that, in fact, her Amended Complaint does
23   not relate back to her original Complaint. Doc. 33 at 3-5. The Court is not persuaded by
     Plaintiff's unsupported argument that the Court's order setting a deadline by which she
24   could file an amended complaint somehow trumps the statute of limitations or the need for
25   her amended complaint to "relate back" to the original complaint's timely filing. Indeed,
     the Court's order dismissing Plaintiffs original complaint explained that it declined to
26   resolve the timeliness of her complaint because that issue was not "fully briefed." Doc. 23
27   at 2, n. 3. Instead, the Court gave Plaintiff an opportunity to amend and explain why she
     failed to name the proper defendant in her original complaint within the statute of
28   limitations period. Despite that opportunity, Plaintiff has not offered any justification.
                                                   6

                                                                              3: 18-cv-2908-BEN-NLS
 1 tolling, however, is only applied 'sparingly,' and the court is 'much less forgiving in
2    receiving late filings where the claimant failed to exercise due diligence in preserving his
3    legal rights."' Long v. Paulson, 349 Fed. Appx. 145, 146 (9th Cir. 2009) (quoting Irwin v.
4    Dep 't of Veterans Affairs, 498 U.S. 89, 96 (1990)). Plaintiff does not offer any justification
5    for her failure to name the proper defendant within the 90-day period, despite being
 6   represented by a licensed attorney. Moreover, the Ninth Circuit's precedent is clear that
 7   "ordinary negligence will not justify equitable tolling." Spitsyn v. Moore, 345 F.3d 796,
 8   800 (9th Cir. 2003). Accordingly, Plaintiff cannot invoke equitable tolling to save her
 9   Amended Complaint. See also, e.g., Long, 349 Fed. Appx. at 147 (affirming district court's
10   dismissal of Title VII complaint filed two days after the statute of limitations deadline, as
11   well as district court's conclusion that "a garden variety claim of excusable neglect" did
12   not warrant equitable tolling). 6
13                                       III.   CONCLUSION
14         For the previous reasons, Defendant's Motion to Dismiss Plaintiff's Amended
15   Complaint is GRANTED, and this action is DISMISSED with prejudice.
16         IT IS SO ORDERED.
17                           /
18   Dated: November~ 2019
19
                                                                                 EZ
20
21
22
23
24
25
            6
             Although Plaintiff suggests Defendant's motion is a "disguised summary judgment
26   motion," the Court construes it as a motion to dismiss. See Doc. 33 at 11-12. The issues
27   before this Court are legal ones and do not require it to weigh evidence or the merits of
     Plaintiff's factual allegations. Moreover, Plaintiff does not raise any matters outside of the
28   pleadings.
                                                    7

                                                                                3: l 8-cv-2908-BEN-NLS
